﻿Allow me, on behalf of the delegation of the People's Socialist Republic of Albania, to congratulate Mr. Dante Caputo of Argentina on his election to the post of President of the Assembly and to convey to him our best wishes for the successful discharge of his
important duties. We also congratulate the Secretary-General, Mr. Javier Perez de Cuellar, on his efforts to enhance the role of the United Nations in the cause of peace.


For more than four decades now, each year, at each of its sessions, the
General Assembly has discussed major problems of concern to the international
community. These deliberations have sought to strengthen the role of the United
Nations in finding solutions to problems relating to the aspirations of peoples for
freedom, independence, national sovereignty and independent development. If the
United Nations has not always been able to discharge its functions, it is because
the super-Powers have tried, in various ways, to use it to promote their own
policies and interests. SO many times the United Nations machinery has been
misused to stifle the criticisms of Member States. Doubtless these attitudes run
counter to the interests of the overwhelming majority of States, which wish to see
the United Nations make sincere efforts to carry out its mission as a universal
Organization in keeping with the Charter.

At present we are seeing signs of detente. We cannot but welcome this trend.
Nevertheless, the fact is that we are living in a world fraught with contradictions
and confrontations. We are far from a real, lasting peace. Relations between the
Soviet Union and the United States have entered a period of adjustment based on
their political, economic and military interests. Indeed, recent decades have
shown that confrontations and arrangements between them have become cyclical.


Their policy has not really changed its basic trend towards hegemony. One of the
most important and constant parameters of this policy is the accelerating arms race.
The most recent testimony to this was the third special session of the United
Nations devoted to disarmament, which was held in June this year and ended without
any result - even without the adoption of a final document. Outside the United
Nations, as Members are aware, the two super-Powers, the United States and the
Soviet Union, have reached an agreement on missiles which they hailed as a new
stage in the process of disarmament, whereas here at the United Nations at a
special session of the General Assembly devoted to disarmament, the voices of
reason of Member States on the problem were ignored. This shows that the
super-Powers consider questions of disarmament as matters exclusively within their
Competence and interests and that they minimize the role of other States in this
area, deeming it negligible. This tendency to monopolize world affairs and to
exercise diktat over 'international relations is a real danger for sovereign peoples
and States. However important their role may be in view of their economic and
military potential, it cannot in any way replace the role of the international
community, in which all States must have an opportunity to state their views and to
decide jointly on questions relating to the destinies of peoples and humanity and
to international peace and security.

The world economic situation is a source of real concern and cannot be
divorced from the political situation.
Unbalanced international relations continue to penalize primarily the
developing countries, as a result of which most of them become increasingly
impoverished and experience grave and widespread backwardness. Therefore the
establishment of international economic relations on the basis of equality has now
become a matter of great urgency.

The economic situation and at the same time the political situation are
indicators of the fragility of current international security.
Without underestimating the value of any initiative taken to lessen tension,
in the opinion of my delegation, the Treaty between the United States and the
Soviet Union on Euro-missiles does not yet mean that peace in Europe and the world
has become more secure. As long as there is still confrontation between the two
political and military blocs on the continent of Europe and as long as the concept
of security is based on the balance of power, it will be difficult to talk about
true security. Life has shown us that the policy of blocs - the North Atlantic
Treaty Organization (NATO) and the Warsaw Pact - and the military presence of the
super-Powers limit the national sovereignty of other States that are members of
them and kindles and increases the spirit of distrust and confrontation. By its
totally independent policy outside of blocs, Albania has, in its own way, made its
modest contribution to the cause of peace in the Balkans and in Europe.
Peace, international security and co-operation are one and indivisible. There
can be no peace on one continent while there are tensions and conflicts in other
parts of the world. There can be no true security in Europe if the Middle East or
other areas are in flames and in a state of insecurity.

Albania has always been against regional conflicts and in favour of a
negotiated settlement of discards. These conflicts, which have brought suffering
and poverty to the countries involved, have always been exploited by the
imperialist Powers to the detriment of peoples and of peace.
The Albanian Government welcomes the steps taken recently by the parties
directly involved in the conflicts to extinguish these hotbeds of tension. In our
judgment, when it is a matter of putting an end to regional conflicts, it is
important to define settlements that are acceptable to the parties involved, and not short-term solutions imposed from above. Similarly, we believe that it is just
as important that the main contributions to these settlements should come from the
States of the region where the conflict is taking place since they are the ones
most interested in having a cease-fire in seeing peace established.

We cannot disregard the fact that, frequently, conflicts are kindled or
extinguished depending on relations between the United States and the Soviet
Union - in most cases, even at their instigation. Therefore, to allow them then to
become the arbiters of these conflicts would be to let the seed of discord and
conflict remain. This can be seen very clearly from what is now taking place in
Afghanistan. Those who committed aggression, as well as those who have constantly
fanned its flames throughout the conflict, are now posing as the saviors of the
situation, acting as guarantors of the Afghanistan agreement.

But what kind of guarantors can these two super-Powers, the United States and the
Soviet Union, be, if even after the agreement they continue to support and
encourage the adversaries, in order to impose on the Afghan people a government
that would defend the interest of one or both of them? The Afghan people should be
free to decide their own future without any foreign interference.

The Albanian people and its Government welcomed the cease-fire between Iraq
and Iran, which was welcomed by freedom-loving people throughout the world. We
appreciate the steps taken by the two countries to put an end to a war that has
serious consequences for the two neighbouring peoples and which is fraught with
danger for overall peace and security. We hope that this wisdom and this
determination will characterize the negotiations now under way between the two
countries. We cannot fail to stress that peace in this region is still threatened
by the presence of foreign fleets in the Persian Gulf. Peace cannot be preserved
by the gunboats of the super-Powers; it can be preserved only by the peoples of the
Gulf States themselves. For all those who have sent warships into the region the
question of the withdrawal of the fleets will be the real touchstone of their true
devotion to international peace and security.

This year the Middle East has witnessed some very important events. The
uprising of the Palestinian popular masses which broke out on the West Bank and
Gaza against the Israeli occupiers and which has been resolutely carried on for
more than a year now has created a new situation and the immediate task at hand is
for the Palestinian people to achieve their legitimate national aspiration for
their own land. Doubtless, a lasting solution to the problems of the Middle East
is impossible without a solution being found to the Palestinian problem. The
Government and people of Albania, consistent in its support of the just cause of

the Arab peoples, will continue, as we have done in the past, to support
unreservedly the struggle of the suffering people of Palestine and that of all
fraternal Arab peoples, to oust Israeli aggressors from the occupied territories.
As a Mediterranean country, we cannot fail to be concerned about the
persistent presence of the war fleets of the super-Powers in the Mediterranean and
we cannot fail to stress the danger it involves. Their presence has not only made
the sea one of those militarized zones in the world, but has also more than once
created a dangerous situation.

The most recent proposals for the so-called demilitarization of the
Mediterranean also seek to justify the balanced presence of the fleets of the
super-Powers. In order for the Mediterranean to become a sea of peace and
co-operation, the war fleets must be withdrawn and the bases and foreign troops
eliminated.
The development of friendly relations between our States and the Balkan States
is a basic, ongoing tenet of the foreign policy of Albania. Albania not only
proclaims the advantages of, and the need for, a policy of good-neighbourliness,
but by implementing it in practice has done its utmost to establish a political
climate favouring understanding, trust and true co-operation among the countries of
this area.


The Albanian Government has never sought conflict in the Balkans. It deems it
its duty to work towards the establishment of stability in our region and the
constant improvement of the situation. Destabilization of any Balkan country would
harm the balance of that area and peace in general. We believe that those
primarily concerned with the security and stability of the Balkans are the peoples
and States of the region themselves. They cannot fail to appreciate the importance
for them of keeping foreign elements at bay.

In our view, the existence of different political and social systems in the Gulf countries should not become an obstacle to the development of State relations. Recognition of this fact and respect for it constitute an important premise for Balkan co-operation. We welcome the meeting of the foreign ministers of the Balkan States as a positive development, one that is helping to establish a spirit of understanding, trust and co-operation in our region. We are convinced that joint efforts could lead to steady progress in this positive process.

Of course, the Balkans have problems. These are basically of a bilateral nature, but they also affect the region as a whole. However, common sense and
realism should prevail over the sad past, dominated by heated emotion. They should prevail over a present that is sometimes full of prejudice and actions fraught with consequences. One of the most acute problems, one that continues to be of concern
to the States of our region, is that of the nationalities and minorities living in the territories of various countries. In the treatment of this rather thorny problem, on which the level of relations between Balkan countries has often depended, it would be necessary to proceed without undue emotion, but with wisdom, political wisdom, in a spirit of justice, keeping in mind specific historical facts, free from any narrow spirit of nationalism. This policy would help to strengthen understanding and trust between neighbouring countries. It would help to lessen and eliminate tension and to pave the way towards bilateral and multilateral cooperation. 

When minorities and nationalities enjoy all rights without discrimination, they become cohesive factors within a country, elements of rapprochement and friendship between peoples and countries of the region.

Just as the extension of multifaceted relations between States is to their  advantage, the democratization of relations between various nationalities within
each country, equality between nations, nationalities and minorities, their
promote friendship between them. We believe that the peoples and States of the
cultural and economic emancipation help to bring people closer together and to
Balkans, which cannot fail to have learned from their past and present history, are
capable of achieving that.

The economic situation in Africa is of concern to the United Nations, which in
May of 1986 held a special session of the General Assembly devoted to this
question. Quite rightly Africa continues to be concerned with the gravity of this
situation, which in many cases has amounted to destitution and in which a
disquieting shortage of food is threatening whole regions with real famine.

The causes of this situation must be sought in brutal colonial domination and in
the present neo-colonial exploitation, which, in the most diverse forms and ways,
devours the rich resources of the continent and its cheap commodities, guaranteeing
ever-higher profits for the exploiters.

Similarly, the imperialist, racist policy of the South African regime, which
imposes inhuman oppression and violence on the Azanian and Namibian peoples and is
a permanent threat to the countries of southern Africa, is fraught with
consequences for the peoples and countries of Africa.
The Government. and people of Albania supports unreservedly, and will continue
so to support, the struggle of the Azanian people for freedom, the struggle of the
Namibian people for national and social liberation and the struggle of all African
peoples against racism, apartheid and neo-colonialism. The People's Socialist
Republic of Albania also supports the efforts of the Korean people to bring about
the independent reunification of its homeland.

Humanity is at the threshold of the twenty-first century. The mind and
intelligence of man have made possible unprecedented progress in discovering the
secrets of nature, as reflected in discoveries that have become milestones in
science and technology and open up great possibilities for progress in discovering
new horizons. We are bound to state, however, that the achievements of science and
technology, instead of fully serving the cause of progress for the betterment of
mankind are often, because of imperialist policies, used to serve the arms race and
preparation for war. It is inadmissible that the achievements of science, instead
of being the priceless asset of the whole of mankind, should be made the monopolies
or domains of those that use them not only as a source of super-profits but also as
a method of exerting pressure on and dictating to others. On more than one
occasion during the past decade the majority of Member States, in particular developing countries, have forcefully raised the question of the transfer of technology as one of the goals of efforts to establish more just and equal international economic relations. Despite everything, these just demands have so far fallen on deaf ears.

At the present time we are facing another negative phenomenon. Although by its very nature this problem may seem to be purely ecological, which it is, there is also a marked political overtone. I refer to the covert or overt efforts of
some States to rid their territories of industrial waste, including toxic and
radioactive waste, and dump it in other countries, primarily the developing
countries.
It is therefore a paradox and unfair that the industrially advanced countries,
instead of transferring to the developing countries the technology that would help
them to make progress, are offering to transfer waste, including toxic waste. As
if not content with the exploitation and other injustices they have imposed on
those countries, the big Powers are now committing against them acts that are
inadmissible even from the most elementary human standpoint.
It is true that the concern arising from ecological problems has now taken on
regional, even world-wide, dimensions. The safeguarding of the environmental
balance has now become a real concern for the Adriatic and Mediterranean
countries. The dumping of industrial waste, particularly from the chemical
industry, has caused intolerable pollution, especially in the northern Adriatic.
This is a semi-closed sea and the consequences of this type of pollution are even
more serious.
My country associates itself with the first steps towards co-operation in the
ecological sphere on an approach to problems regarding the protection of the
environment in the Balkan peninsula and in neighbouring areas.

The People's Republic of Albania pursues a totally independent foreign
policy. Its centuries-long history, as well as the history of the past 40 years,
has taught the people of Albania to place its freedom, independence and complete
sovereignty, which are the basis of our State policy, above all else. Most
important of all, it has not considered these assets apart from the context of what
goes on outside our country, apart from the freedom and independence of other
peoples. we therefore respect other people and, at the same time, ask for: their
respect. Accordingly, we are not afraid to co-operate with other States we desire
such co-operation. We see it as Q way to promote our own development and to
contribute to the development of international relations and co-operation. It is
important also that this co-operation be based on equality and mutual advantage,
and that it do no damage to the sovereignty or social system of any country.
The delegation of Albania has stated the views of its Government on some of
the most basic" questions relating to current developments with the sincere desire
of making its modest contribution to the consideration of certain agenda items
before the Assembly. It will spare no effort, together with other Member States,
to help to ensure that the work of this session will be as fruitful and successful
as possible.
